DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 15, 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al (US 8,519,555) in view of Fullmer et al (US 2018/0006545) 
Dooley et al discloses regarding,
Claims 1, 11, a system/method A system comprising: a generator 34 having an input connected to an engine (see Fig. 1) to receive rotational energy proportional to a rotation speed of a fan driven by the engine and having an failure of the engine causing the rotational speed of the fan being below a threshold rotational speed (column 4, lines 41, 42; column 1, lines 26 – 31), wherein the controller determines the failure of the engine based on a notification from a full authority digital engine control (FADEC) system (since any other type of controller would perform the functions of FADEC; see column 4, lines 30 – 34).

Fullmer et al is being cited for explicitly showing controlling a bypass switch 110 based on an event associated with an engine (paragraphs 0034, 0030).
The event is related to a failure of the engine (paragraphs 0026, 0028, 0047).
Moreover, Fullmer et al discloses that the rectified power (rectifier 108) is provided directly to an input of a power converter 110 (since it is disclosed that the device 110 has a converter; see paragraphs 0029, 0030) and that the power converter is a dc/dc converter (paragraphs 0034).
Dooley  et al further discloses, regarding,
Claims 3, 13, operate the bypass switch in the normal operation state based at least in part on a determination that the rotational speed of the fan exceeds a 

Claims 4, 14, the output of the converter is connected to a load (see Fig. 3).
Claims 7, 18, the engine has a turbofan engine (column 2, line 13).
Claims 8, 19, the fan has a low spool primary fan in a turbofan engine (see Fig. 1).
Claims 10, 20, the load is a flight critical instrument (see Fig. 3).
The method mentioned in claims 11, 14, 15, 18 – 20 is disclose mutatis mutandis.
It would have been obvious before the effective filing date of the claimed invention to disclose the system/method as disclosed by Dooley et al and to modify the invention pertaining to the limitations taught by Fullmer et al for the purpose of reducing damages to a power system. 

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Ruhan (US 2020/0385133).
explicitly the elements below.
On the other hand, Ruhan discloses, regarding,
Claims 3, 13, operate the bypass switch in the normal operation state based at least in part on a determination that the rotational speed of the fan exceeds a threshold rotational speed for the fan (see paragraph 0020).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed and to modify the invention pertaining to the limitations taught by Ruhan for the purpose of controlling an aircraft’s thrust efficiently in a no dwell zone.

Claims 5, 6, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Lacaux et al (US 2019/0280617).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Lacaux et al discloses, regarding,
Claims 5, 16, the power converter comprises a step-down converter (see Fig. 2).

It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed above and to modify the invention pertaining to the limitations taught by Lacaux et al for the purpose of reducing the weight of aircrafts.
Claims 4, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al and Fullmer et al as applied to claims 1, 11 above, and further in view of Shah et al (US 10,814,991).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Shah et al discloses, regarding,
Claim 15, operating the bypass switch in the normal operation state comprises connecting an output of the rectifier circuit to an input of a power converter (see Fig. 3).
Claims 4, 14, an output of the power converter is connected to the load (see Fig. 7).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system/method as disclosed above and to modify the invention pertaining to the limitations taught by Shah et al for the purpose of improving a propulsion system of aircrafts.
Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
The remarks mentioned that the prior art allegedly does not disclose that the rectified power is provided directly to an input of a power converter.
The previous prior art used in the 103 rejection disclosed all of the claimed limitations.  Moreover, using a rectifier and providing the rectified output directly to a converter is well known to any engineer or any person skilled in the art.
For example, Fullmer et al discloses a power system having a rectifier (rectifier 108) which provides power directly to an input of a power converter 110 (since it is disclosed that the device 110 has a converter; see paragraphs 0029, 0030) and that the power converter is a dc/dc converter (paragraphs 0034).
Moreover, the prior art Dooley et al and Fullmer et al show discloses sending the rectified power to a load.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

January 12, 2022